      Case 2:18-cr-00111-MVL-DMD Document 77 Filed 05/18/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                            CRIMINAL ACTION
 VERSUS                                                              NO. 18-111
 DANIEL JUSTIN MAHAN                                                 SECTION "S"

                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that Daniel Justin Mahan’s Motion for Leave to Amend

(Rec. Doc. 76) is GRANTED.

       IT IS FURTHER ORDERED that the motion to reconsider is DENIED.

                                         BACKGROUND

       The facts of this case have been set forth in prior orders of this court and are not repeated

here. On March 12, 2021, this court denied Mahan’s Motion to Vacate Under 28 U.S.C. § 2255

with prejudice for failure to establish ineffective assistance of counsel and failure to show that his

plea was not voluntarily, knowingly, and intelligently made. On March 22, 2021, this court denied

Mahan’s request for a certificate of appealability due to his failure to make a substantial showing

of a denial of a constitutional right. Mahan’s instant motion for leave to amend was postmarked

March 22 and was received by the clerk of this court on March 26, 2021. Because it was filed

subsequent to the ruling denying his previous motion, this court construes this filing as a motion

for reconsideration.

                                            ANALYSIS

       Mahan’s motion does not add any new facts or law. In this court’s March 12, 2021, Order

and Reasons, the court considered and rejected the exact argument that Mahan urges in this motion.

       At rearraignment, Mahan stated that he was not pleading guilty due to any non-plea
       promises of leniency or threats. He was able to correctly list the medications that




                                                  1
      Case 2:18-cr-00111-MVL-DMD Document 77 Filed 05/18/21 Page 2 of 3




       he was taking, stated he was not under the influence of anything else, and stated
       that he was still able to understand the proceedings.

Rec. Doc. 73 at p. 2-3 (internal citations and quotations omitted). At rearraignment, Mahan told

the court he was on Flexeril and other medications, and had no difficulty understanding the

proceedings.

       THE COURT: Are you taking medication?
       THE DEFENDANT: Yes, ma'am.
       THE COURT: What kind?
       THE DEFENDANT: Celexa is for depression.
       They have me on Ibuprofen and Tylenol and Flexeril. I
       had surgery on my jaw on Monday.
       THE COURT: Are the prescriptions that
       you're taking making it difficult for you to focus or
       to concentrate?
       THE DEFENDANT: No, ma'am.
       THE COURT: Do you understand the
       proceedings that we're having here today?
       THE DEFENDANT: Yes, ma'am.

Rec. Doc. 49 (4:11-23).

       Mahan’s motion does not provide arguments or evidence that change this court’s analysis

rejecting Mahan’s claim that a muscle relaxer rendered him unable to understand the proceedings.

Mahan’s responses during the court’s thorough plea allocution establishes that his plea was

voluntarily, knowingly, and intelligently entered. See Taylor v. Whitley, 933 F.2d 325, 329 (5th Cir.

1991). Accordingly,

       IT IS HEREBY ORDERED that Daniel Justin Mahan’s Motion for Leave to Amend

(Rec. Doc. 76) is GRANTED.

       IT IS FURTHER ORDERED that the motion to reconsider is DENIED.




                                                 2
Case 2:18-cr-00111-MVL-DMD Document 77 Filed 05/18/21 Page 3 of 3




New Orleans, Louisiana, this 18th
                              _____ day of May, 2021.



                 ____________________________________
                      MARY ANN VIAL LEMMON
                  UNITED STATES DISTRICT JUDGE




                                      3
